  Case 1:17-cr-00302-LMB Document 88 Filed 10/29/20 Page 1 of 4 PageID# 672




                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division




         UNITED STATES OF AMERICA

         V.

                                                                       l:17-cr-302(LMB)
         NIKOLAI BOSYK,

                        Defendant.


                                              ORDER


        Defendant Nikolai Bosyk ("defendant"), through counsel, has filed a Motion for

Compassionate Release Pursuant to 18 U.S.C. § 3582(c)(1)(A)("Motion").[Dkt. No. 83].

Defendant is currently serving a 60-month sentence imposed on May 7, 2018, after pleading

guilty to a single count ofreceipt of child pornography in violation of 18 U.S.C. § 2252(a)(2).

pkt. Nos. 40,52]. Defendant has already served 29 months on that sentence. In his Motion, he

asks to serve the remaining time in home confinement, due to the risk he faces from the Covid-

19 pandemic. Defendant has filed three previous requests for furlough or home confinement,

[Dkt. Nos. 75, 79, 81], which were denied for failure to exhaust his claims, and failure to identify

and corroborate any underlying health conditions or other factors placing defendant at particular

risk for the virus.[Dkt. Nos. 76,80, 82].

       To be eligible for compassionate release a defendant must have first "ftilly exhausted all

administrative rights to appeal a failure ofthe Bureau of Prisons to bring a motion on the

defendant's behalf," or 30 days must have passed from the warden's receipt ofsuch an appeal.

18 U.S.C. § 3582(c)(1)(A). Defendant has now satisfied this requirement by sending a request to
    Case 1:17-cr-00302-LMB Document 88 Filed 10/29/20 Page 2 of 4 PageID# 673




the Warden of his facility(FCI Allenwood Low)on April 11, 2020, which was denied on April

16, 2020.[Dkt. No. 81].

         In addition to meeting all administrative exhaustion requirements, an inmate seeking to

modify a sentence under § 3582(c)(l)(A)(i) must also show "extraordinary and compelling

reasons to warrant[]a reduction" ofthe sentence."In the context of the COVID-19 outbreak,

courts have found extraordinary and compelling reasons for compassionate release when an

inmate shows both a particularized susceptibility to the disease and a particularized risk of

contracting the disease at his prison facility." United States v. Feilins. No. 3:19-cr-l 12, 2020 WL

1821457, at *7(E.D. Va. Apr. 10,2020); see also United States v. White. No. 2:07-cr-150, 2020

WL 1906845, at *1 n.2(E.D. Va. Apr. 17, 2020). When considering whether modification is

appropriate, the Court also must consider any applicable 18 U.S.C. § 3553(a)factors.        18

U.S.C. § 3582(c)(1)(A).

         Unlike in his previous requests for fiirlough or release to home confinement. Defendant

has now identified and corroborated health conditions that make him particularly susceptible to

Covid-19. Specifically, defendant has submitted medical records showing that he is obese, with a

body mass index("BMI")of51.5.[Dkt. No. 83-3]. The CDC categorizes anyone with a BMI of

40 or higher as severely obese, and warns that severe obesity "increases [the] risk ofsevere

illness from Covid-19."^ The government has conceded that defendant's obesity "is an
extraordinary and compelling reason for compassionate release."[Dkt. No. 86] at 9. In addition

to obesity, defendant has also shown that he suffers from an irregular heartbeat and varicose



'     https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F2019-
ncov%2Fneed-extra-precautions%2Fgroups-at-higher-risk.html#obesity (last visited Oct. 29,
2020).
  Case 1:17-cr-00302-LMB Document 88 Filed 10/29/20 Page 3 of 4 PageID# 674




veins presenting with complications, and that he has a history of acute bronchitis.[Dkt. No. 83-

2]. The CDC does not identify these conditions specifically as underlying medical conditions that

increase the risk of Covid-19, but it does warn that heart conditions generally and some forms of

bronchitis increase the likelihood of severe illness associated with the virus.

           Although defendant's underlying medical conditions almost certainly make him more

susceptible to the virus, defendant has not established the other factor which courts in this district

have considered in evaluating § 3582 petitions: he has not shown that there is "a particularized

risk of contracting the disease at his prison facility." Feiling, 2020 WL 1821457, at *7; White.

2020 WL 1906845, at *1 n.2 FCI Allenwood Low has no active cases of Covid-19 among the

inmates or staff.^ Defendant argues that a particularized risk is presented by the proximity ofFCI
Allenwood Medium, which is in the "same correctional complex" as his facility and currently

has 5 inmates and 11 staff members who are positive for the virus,[Dkt. No. 87] at 2; however,

the fact that FCI Allenwood Low has reported only two positive cases during the entire course of

the pandemic, while FCI Allenwood Medium has reported 125 total cases, suggests that there is

not a high likelihood ofspread between the two facilities. In the event that there is a rapid

deterioration at FCI Allenwood Low,or that evidence emerges showing that cases have started to

spread between the Allenwood facilities, defendant can renew his request for relief, benefitting

from the fact that the relevant factors have already been carefully and thoroughly briefed by both

parties.

Accordingly, it is hereby




 See https://www.bop.gov/coronavirus/index.jsp (last visited Oct. 29,2020).
 Case 1:17-cr-00302-LMB Document 88 Filed 10/29/20 Page 4 of 4 PageID# 675




        ORDERED that the Motion [Dkt. No. 83] be and is DENIED WITHOUT PREJUDICE

to defendant's ability to bring another motion if there is a significant increase in active Covid-19

cases at his facility.

        The Clerk is directed to forward copies ofthis Order to counsel of record.

        Entered this     day of October, 2020.

Alexandria, Virginia

                                                                             /s/
                                                             Leonie M. Brinkema
                                                             United States District Judge
